Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 45, 98, 108-110 and 112-114 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Bertrand et al. U.S. Publication 2004/0144655 discloses a method of fabricating a drug eluting stent comprising: providing a stent framework having a luminal surface, an abluminal surface and a lateral surface; and coating the surfaces of the stent framework with an electro-grafted polymer layer and an electro-grafted top coat layer disposed on the stent frame work. However, Bertrand et al. does not expressly disclose the top polymer coating comprises a drug, wherein the drug is selected from a group consisting of antiproliferative agent, anti-inflammatory agent, an anticoagulant, antineoplastic agent and wherein the thickness of the coating on the abluminal surface of the stent is higher than the thickness of the coating in the luminal surface of the stent. Furthermore, Bertrand et al. does not expressly disclose the electro-grafted coating disposed underneath the drug-containing layer has a thickness between 10 nm to 300 nm and wherein said polymeric top layer and said electro-grafted layer are interpenetrated forming an interdigitated interface without chemical bonding or layering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774